DETAILED ACTION

This Office action is in response to the amendment filed June 2, 2022.
Claims 19-21, 23-27, 29-33, and 35-41 are pending and have been examined.
Claims 19, 25, and 31 have been amended.
Claims 40 and 41 have been added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim Objections
Claims 33 and 35-37, and 39 are objected to because of the following informalities:  
Claims 33 and 35-37 are directed to “The data processing system according to claim 31”.  However claim 31 is directed to a non-transitory computer-readable medium.  It is assumed this is a typographical error and these claims should be directed to --The non-transitory computer-readable medium of claim 31--.  
Claim 39, there is a claim limitation marked as step f with no appropriate claim number. This is assumed to be a portion of claim 31 and is rejected as such below.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 19, 20, 23-26, 29-32, and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Linnell (US 2015/0343635) in view of Terras (US 2017/0242778). 

Regarding claim 19, Linnell discloses:
data processing system (see at least paragraphs 5, system including a control system), 
a) receiving inputs of a robotic program of a robot (see at least paragraph 3, a generic robot code file may be generated that contains a description of digital robot actors as well robot operations for each digital robot actor to execute. A control system may receive the generic robot code file); 
b) representing the robotic program of the robot with a neutral representation modeled with a neutral language (see at least paragraph 28, generic robot trajectory format file describes digital robot actors as well robot operations for each digital robot actor to execute. A control system may receive the generic robot code file; paragraph 30, generic robot trajectory format file may contain a digital representation of sequences of robot movements for each robotic actor to execute); 
c) mapping specific code portions of the robotic program in the neutral representation with corresponding specific code portions of a native representation modeled with a native language of the robot (see at least paragraph 120, mapping digital robot actors and physical robot actors within a physical workcell; paragraphs 30, 47, 48, synchronize signals or points; paragraph 76, motion paths are synchronized with the timeline; paragraph 127); 
d) playing a simulation of the robot program in one of the neutral representation and of the native representation (see at least paragraph 72, simulating the building process or visualizing within software an actual building process taking place within the physical world; paragraphs 97-99, simulation tools; paragraph 36, users may be provided with one or more interfaces that allow for varying amounts of control over specific robot operations within a manufacturing process, during offline motion programming and/or during runtime.); and 
e) synchronizing corresponding code portions of the neutral representation and of the native representation of the robotic program via the mapping of step c) (see at least paragraph 47, synchronize control signals; paragraph 48, the control data for a portion of the device actors may be transferred by a master control to a memory within an associated individual device actor. During operation, device actors having control data within memory may receive a synchronization signal that indicates a location in a global timeline, a rate of progress through a global timeline, or both; paragraph 120, mapping digital robot actors and physical robot actors within a physical workcell; paragraphs 30, synchronize signals or points; paragraph 76, motion paths are synchronized with the timeline; paragraph 127)
However Linnell does not explicitly disclose, but Terras discloses
wherein the mapping of step c) is implemented by inserting tags in the native code and/or by using a caching table (see at least paragraph 24, synchronization points are placed in the program code where the program code is to be monitored)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Linnell’s synchronization points across the system (¶113-119) by adapting the teachings of Terras to including the synchronization points in the program code.  The claimed invention is merely a combination of old elements, and in the combination each element would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 20, the rejection of claim 19 is incorporated, and Linnell further discloses:
wherein the step of receiving the robotic program at step a) is receiving the robotic program via upload (see at least paragraph 110, generic robot code file sent to a server in order to cause physical robots within a particular workcell to perform a process defined by the robot code file)

Regarding claim 23, the rejection of claim 19 is incorporated, and Linnell further discloses:
validating and/or modifying the robotic program (see at least paragraph 33, a conversion service may be provided to generate executable instructions from the generic robot trajectory format, resulting in machine code for particular types of robotic devices. In some examples, a validation process may first be used in order to verify that the robot actors (and possibly other hardware devices) within a physical workcell are capable of performing the sets of robot operations from the generic robot trajectory format file within a particular physical workcell. After verifying that the robotic process can be completed within a workcell, robot-language-specific instructions may be generated for the particular types of devices within the workcell. The robot-language-specific instructions may then be transmitted to the devices for execution)

Regarding claim 24, the rejection of claim 19 is incorporated, and Linnell further discloses:
downloading the robotic program in native language (see at least fig 7, generate and transmitting robot language specific sequence of instructions to the robot actor; paragraph 129)

Regarding claim 31, the instant claim contains several limitations of the same scope as claim 19.  The corresponding limitations are rejected for the same reasons as seen in claim 19 above, in addition to the following limitations:
Linnell as modified further discloses:
f) on a display, showing a portion of the code of the neutral representation being currently simulated and showing a portion of the code of the native representation being currently simulated and being synchronized with each other while performing the simulating in step d) (see at least paragraph 120, mapping digital robot actors and physical robot actors within a physical workcell; paragraphs 30, 47, 48, synchronize signals or points; paragraph 76, motion paths are synchronized with the timeline; paragraphs 120 and 127; paragraph 72, simulating the building process or visualizing within software an actual building process taking place within the physical world; paragraphs 97-99, simulation tools; paragraph 36, users may be provided with one or more interfaces that allow for varying amounts of control over specific robot operations within a manufacturing process, during offline motion programming and/or during runtime.)

Regarding claim 39, the rejection of claim 19 is incorporated. However, Linnell does not explicitly disclose, but Terras discloses:
wherein the mapping of step c) is implemented by inserting tags in the native code (see at least paragraph 24, synchronization points are placed in the program code where the program code is to be monitored)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Linnell’s synchronization points across the system (¶113-119) by adapting the teachings of Terras to including the synchronization points in the program code.  The claimed invention is merely a combination of old elements, and in the combination each element would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claims 25, 29, and 35, the scope of the instant claims does not differ substantially from that of claims 19 and 23.  Accordingly, claims 25 and 29 are rejected for the same reasons as set forth in the rejections of claims 19 and 23, respectively, and claim 35 is rejected for the same reasons as set forth in the rejection of claim 23.
Regarding claims 26 and 32, the scope of the instant claims does not differ from claim 20 and they are rejected for the same reasons.
Regarding claims 30 and 36, the scope of the instant claims does not differ from claim 24 and they are rejected for the same reasons.
Regarding claims 37 and 38, the scope of the instant claims does not differ from claim 39 and they are rejected for the same reasons.
Regarding claim 40, the scope of the instant claim does not differ from claim 31 and is rejected for the same reasons.

Allowable Subject Matter
Claims 21, 27, 33, and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Rejection of claims under §103:
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday, Tuesday, and Thursday 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY L JORDAN/Examiner, Art Unit 2194                                                                                                                                                                                                        


/s. sough/SPE, Art Unit 2192/2194